 1

 2
                                                              JS-6
 3

 4

 5

 6

 7
                        UNITED STATES DISTRICT COURT
 8

 9                 CENTRAL DISTRICT OF CALIFORNIA
10
                             SOUTHERN DIVISION
11

12                                          District Court Case No.
     IN RE JEFFREY SUMNER CHILDS
13                                          8:18-CV-02078-JLS
              Debtor.
14                                          Bankruptcy Court Case No.
15   C.B. NANDA                             8:12-BK-23047-MW
16            Appellant                     ORDER DISMISSING BANKRUPTCY
                                            APPEAL
17       v.
18   SEAN TUCKER
19            Appellee.
20

21

22

23

24

25

26

27

28


                                        1
                   ORDER RE: STIPULATION FOR DISMISSAL OF APPEAL
 1          The Court, has reviewed and considered the parties’ Stipulation for Dismissal filed by
 2   Appellant C.B. Nanda and Appellees Sean Tucker and Leslie Tucker (collectively, “the Parties”).
 3   Pursuant to Federal Rule of Bankruptcy Procedure 8023, IT IS ORDERED THAT:
 4          1.     The Stipulation is approved:
 5          2.     Appellant’s appeal of the Order Granting Motion for Clarification of
 6   Order Approving Sale and Transfer of Assets to Sean Tucker and Leslie Tucker is dismissed; and
 7          3.     The Parties shall each bear their own attorneys’ fees and costs, if any.
 8

 9   Dated: May 01, 2019
10

11                                                THE HONORABLE JOSEPHINE L. STATON
                                                  United States District Judge
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                     2
                           ORDER RE: STIPULATION FOR DISMISSAL OF APPEAL
